—Casey, J. P.
Appeal from a decision of the Workers’ Compensation Board, filed September 15, 1989, which, inter alia, ruled that claimant sustained an accidental injury in the course of his employment and awarded workers’ compensation benefits.
After a hearing, a Workers’ Compensation Law Judge found that an employer-employee relationship existed between John La Corte and claimant, that claimant’s injury occurred during the course of employment, and that La Corte did not have workers’ compensation insurance at the time of the injury. The findings were affirmed by a decision of a panel of the Workers’ Compensation Board, and claimant’s subsequent request for full Board review was denied, resulting in this appeal.
The conflicting evidence at the hearing on the issues of employer-employee relationship and insurance coverage presented questions of fact involving the credibility of witnesses, which were for the Board to resolve (see, Matter of Di Maria v Ross, 52 NY2d 771). Since there is substantial evidence in the record to support the Board’s decision, it must be affirmed.
Weiss, Mikoll, Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.